DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not taught by Caluya et al. (US Pre-Grant Publication 2017/0189597), or Wilt et al. (US Pre-Grant Publication 2017/0326282). Specifically, Applicant argues that the claim terms “configured to” means being designed to perform the function and requires more than merely a structure capable of performing the function. This argument is not persuasive. 
The term “configured to”, does not require the prior art to recite Applicant’s intended use in order to anticipate the claim. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, Caluya teaches each and every structural limitation of the claim. Therefore, any differences in intended use do not differentiate the claimed apparatus. Furthermore, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-29, 31-32, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caluya et al. (US Pre-Grant Publication 2017/0189597).
Regarding claim 22, Caluya teaches a medical condensate trap (138) for use in a blood treatment performed externally using a blood treatment apparatus, wherein the condensate trap comprises: 
an interior (See Fig. 3); 
a first port (see annotated figure below) configured to connect the interior to a gas outlet of the blood treatment apparatus in fluid communication; 
a second port (see annotated figure below) configured to connect the interior to a gas inlet of the blood treatment apparatus in fluid communication; and 
a third port (see annotated figure below) configured to connect the interior to an air port of a blood treatment device.  

    PNG
    media_image1.png
    1142
    1071
    media_image1.png
    Greyscale

Regarding claims 23-25, the device of Caluya is interpreted to meet the limitations as it can operate in a variety of conditions during use, at least one orientation meeting the limitations as set forth in the claims (at least if the device as shown in Fig. 3 above is rotated counterclockwise).
Regarding claim 26, Caluya also teaches that the third port is associated with a first end area of the interior, wherein the second port is associated with a second end area of the interior, wherein the second end area is opposite to the first end area, and wherein the first port is arranged between the second port and the third port (See Fig. 3).  
Regarding claim 27, Cayula teaches the medical condensate trap according to claim 22, wherein the interior is separated by a housing from an exterior of the condensate trap (See Fig. 3), 
wherein the interior has an extension in a longitudinal direction and an extension in a transverse direction, and wherein the housing comprises: 
at least a first opening (implicit in Fig. 3 and annotated figure) fluidly connected with the interior through the first port; 
at least a second opening (implicit in Fig. 3 and annotated figure) fluidly connected with the interior through the second port; and 
at least a third opening (See Fig. 3 and annotated figure) fluidly connected with the interior through the third port.  
Regarding claim 28, Caluya also teaches that the distance between the first opening and the third opening is greater than or equal to the extension in the transverse direction (See Fig. 3).  
Regarding claim 29, Caluya also teaches that the distance between the first opening and the second opening is greater than or equal to the extension of the interior in the transverse direction (See Fig. 3).  
Regarding claim 31, Caluya also teaches the device wherein a diameter, a surface, or a length of a surface of at least one of the first opening, the second opening, or the third opening, is smaller than the extension of the interior in the transverse direction (See Fig. 3, showing port 2 smaller than the transverse extension (i.e. up/down on page in annotated Fig. 3).
Regarding claim 32, Caluya also teaches the blood treatment device comprises a blood tubing set (at least the unlabeled tubing leading from the condensate trap to the dialyzer, See Fig. 3) or a blood cassette.

Regarding claim 51, Caluya teaches a blood treatment device embodied as a blood tubing set and/or blood cassette which comprises, or is connected to (at least the unlabeled tubing leading from the condensate trap to the dialyzer, See Fig. 3), 
a condensate trap (138, See Fig. 3 and annotated Figure), wherein the condensate trap comprises: 
an interior (See Fig. 3); 
a first port (see annotated figure below) configured to connect the interior to a gas outlet of the blood treatment apparatus in fluid communication; 
a second port (see annotated figure below) configured to connect the interior to a gas inlet of the blood treatment apparatus in fluid communication; and 
a third port (see annotated figure below) configured to connect the interior to an air port of a blood treatment device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluya et al. (US Pre-Grant Publication 2017/0189597).
Regarding claim 30, Caluya also teaches that wherein a tube, with an inner diameter, is connected to the second port (See Fig. 3), but fails to specifically teach tubing connected to the first, and third ports, and wherein the inner diameter is less than the extension of the interior in the transverse direction. However, Examiner takes official notice that the use of tubing is extremely well known in the medical arts in order to deliver and transport fluids such as air. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Caluya to include tubing as claimed in order to direct the airflow into and out of the condenser. 

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluya et al. (US Pre-Grant Publication 2017/0189597), in view of Wilt et al. (US Pre-Grant Publication 2017/0326282).
Regarding claim 52, Caluya teaches the blood treatment device according to claim 51, but fails to teach that the blood treatment device is embodied as a blood tubing set and a blood cassette. However, it is extremely well known to use cassettes in blood treatment devices for a variety of reasons including disposability, modularity and the ability to use computer controls for system operation as taught by Wilt [0647]. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Caluya with the teachings of Wilt in order to allow for automated control as suggested by Wilt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781